PER CURIAM.
This is a consolidated appeal from a final order requiring Appellants to pay attorneys’ fees pursuant to section 57.105, Florida Statutes (2008), related to a motion for sanctions which they filed and pursued against Appellees and their attorneys. On appeal, Appellees concede that they are not entitled to six hours of fees for time spent at the deposition of two witnesses, Olsen and Taylor, or to twelve hours for attending the fee hearing itself. Finding no other error, we affirm the order on appeal in all other respects, and remand for entry of a corrected order consistent with Appellees’ concessions.
AFFIRMED IN PART, REVERSED IN PART, and REMANDED.
ORFINGER, LAWSON, JJ., and PLEUS, JR., R., Senior Judge, concur.